Citation Nr: 0622192	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-20 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for cancer of the 
mouth, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence to corroborate his 
report of in-service stressors upon which a diagnosis of PTSD 
was based.

2.  In May 2004, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran-
appellant that he wished to withdraw his pending appeal of 
entitlement to service connection for cancer of the mouth, to 
include as due to herbicide exposure.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).

2.  The criteria for withdrawal of a substantive appeal by 
the veteran-appellant as to his claim of entitlement to 
service connection for cancer of the mouth have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2002 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  The failure 
to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal is harmless because the preponderance of 
the evidence is against the appellant's claim for service 
connection, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, as well as VA treatment records, and 
there is no pertinent evidence which is not currently part of 
the claims file.  Hence, VA has fulfilled its duty to assist 
the appellant in the prosecution of his claim. 

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f). If it is determined 
that a veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002).  "Where 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service."'  Zarycki, 6 Vet. App. at 91, 98; 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f). 

A.  PTSD

Service medical records are negative for complaints, 
treatment, or diagnosis of a psychiatric disorder to include 
PTSD.  The veteran's August 1970 separation examination 
showed normal psychiatric evaluation.  The veteran's DD-214 
and personnel records show that he was an office machine 
repairman.  He did not serve in Vietnam.  He did serve in 
Korea from August 1969 to September 1970.

VA treatment records dated 1991 to 1999 show diagnoses of 
chronic alcohol dependence, anxiety, depression, dysthymic 
disorder, and a mixed personality disorder with borderline 
paranoid features. 

A psychiatric evaluation by Albert K. Chen, M.D., dated in 
June 1998 diagnosed a dysthymic disorder and alcohol 
dependence.  The veteran reported that he was stationed 
approximately 50 miles from Seoul, Korea as a supply 
sergeant.  The veteran reported injuring his back and knees 
and was treated for a skin rash.  The veteran also stated 
that while in the military he picked up a drinking habit, 
particularly so when he was in Korea.  

In January 2002, a VA consultation report recorded a prior 
history of PTSD, but the basis for this diagnosis was not 
explained.

A May 2003 VA medical note indicated that the results of 
testing administered to the veteran in April 2003 were 
explained.  Test results were consistent with a dysthymic 
disorder, a generalized anxiety disorder with somatization, 
and PTSD if there were verifiable stressors in his military 
history.  The veteran reported that he was a supply sergeant 
and stationed in Korea.  He claimed he was exposed to sniper 
fire and psychological warfare from the North Koreans while 
near the DMZ.  The veteran indicated that he was about 20 
miles from the DMZ but sometimes he had to go to Inchon to 
pick up classified material.

The RO received the veteran's Information in Support of Claim 
for Service Connection for Post-Traumatic Stress Disorder 
(PTSD) Form in March 2003; however, it was blank and no other 
information was submitted as an attachment.

In a July 2003 VA progress note, the veteran reported he 
often had to go to a bunker because of fear of imminent 
attack by North Korea.  The diagnoses included dysthymic 
disorder; generalized anxiety disorder with features of PTSD.  

The veteran was seen for another psychiatric examination by 
Dr. Chen in April 2004.  No in-service stressor information 
was reported by the veteran.  The diagnoses were recurrent 
depression, and a history of alcohol abuse.

Analysis

The evidence indicates that the veteran was diagnosed with 
PTSD after describing unverified stressors, to include being 
exposed to sniper fire and psychological warfare from the 
North Koreans while near the DMZ.  He also reported that he 
was about 20 miles from the DMZ, but sometimes had to go to 
Inchon to pick up classified material.

In this case, the service records do not show the veteran 
engaged in combat.  Thus, his bare assertions of service 
stressors are not sufficient to establish that they occurred; 
rather, his stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).

To warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. § 
4.125(a), and meet the criteria of the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  Moreover, the diagnosis 
of PTSD must be based either on a claim of account of events 
during demonstrated combat status or on verified stressors.  
The Board is not bound to accept any diagnosis not conforming 
to the DSM-IV criteria.  No probative weight may be assigned 
to a diagnosis of PTSD based on the veteran's unverified 
stressors.

Although the veteran has identified his stressors noted 
above, he has not described the events therein in sufficient 
detail such that a verification search by the United States 
Army and Joint Services Records Research Center (JSRRC) could 
be conducted.  The veteran returned the Information in 
Support of Claim for Service Connection for Post-Traumatic 
Stress Disorder (PTSD) Form blank.  While the VA is obligated 
to assist a claimant in the development of a claim, there is 
no duty on the VA to prove the claim.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the factual 
data required by VA to provide a successful search, such as 
the names, dates, and places of the stressors, "are 
straightforward facts and do not place an impossible or 
onerous task on the appellant.  The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Id.  As no verified stressors are of 
record, service connection for PTSD is not warranted.

B.  Withdraw of appeal for cancer of the mouth

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  Here, the veteran, on his May 2004 VA Form 1-9, 
Appeal to the Board of Veterans' Appeals, elected to withdraw 
his appeal with respect to his claim of entitlement to 
service connection for cancer of the mouth.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration as to that matter.  Accordingly, the Board does 
not have jurisdiction to review that portion of the appeal 
and it must therefore be dismissed.


ORDER

Entitlement to service connection for PTSD is denied.  

The veteran's appeal alleging entitlement to service 
connection for cancer of the mouth, to include as due to 
herbicide exposure is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


